department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc pa cbs br3 postn-123984-02 uil memorandum for eric johnson attorney large and mid-size business cc lm rfp stp from joseph w clark chief branch collection bankruptcy and summonses cc pa cbs br3 subject summoning access to a taxpayer’s website this chief_counsel_advice responds to your date field_service_advice request regarding an examination team that wants to access the restricted portions of a taxpayer’s internet website we believe that a summons-and not entering into contract and waiver negotiations--is the appropriate vehicle to obtain access to the restricted information this document is not to be relied upon or otherwise cited as precedent discussion a summoned taxpayer may be required to produce such books papers records or other data as may be relevant or material to the service’s inquiry sec_7602 sec_7602 endows the service with expansive information-gathering authority to encourage effective tax investigations see 465_us_805 although there are no reported cases specifically holding that access to a website may be summoned there is a strong argument that a taxpayer’s website constitutes records or other data within the meaning of sec_7602 see 543_f2d_996 2d cir summons of computer tapes comprising part of a corporate taxpayer’s record keeping system enforced see also 116_f3d_1227 8th cir summons of tax preparation software enforced under powell v 379_us_48 a summons will be judicially enforced if the government makes a showing that the summons is issued for a proper_purpose that the information sought may be relevant to that purpose that the information sought is not already within the commissioner’s possession and that the administrative steps required by the internal_revenue_code have been followed a summons in the instant case must be narrowly tailored to meet these requirements case development hazards and other considerations the service may face substantial hazards under the powell standard to the extent that it seeks to enforce a summons that would give it unlimited access to the restricted confidential data on the taxpayer’s web page first a summons seeking unfettered access to the taxpayer’s website may be attacked as seeking irrelevant information the courts are quite lenient in applying the relevancy standard see eg 18_f3d_1311 5th cir nevertheless a completely open-ended summons for all restricted financial information on the taxpayer’s website-not limited to information on the tax years that are the subject of the examination-runs a serious chance of being deemed partially unenforceable by the courts if the examination team believes that current financial information is crucial to its inquiry into prior tax years it should be prepared to offer specific and detailed reasons why second a summons seeking unfettered access to the taxpayer’s website may be attacked as overbroad and unreasonable the service’s license to fish is not unlimited see eg dauphin deposit trust co 385_f2d_129 3d cir summonses generally should be definite in nature and finite in scope see eg 765_f2d_1094 n 11th cir any effort in the subject case to indiscriminately summons access to everything on the taxpayer’s restricted website including non-financial proprietary information such as trade secrets customer lists etc or including financial information on tax years not subject_to investigation will be overly broad and unenforceable finally a summons faces a serious overbreadth challenge if it is not limited in time the right to access the restricted material on the website may not be enforceable for the entire time of the examination the service should consider agreeing to a reasonable temporal limitation-a few weeks or a month or two or whatever is sufficient time to document and analyze the summoned information a summons for a right of access unlimited in time looks more like an unenforceable fishing expedition in sum the broad language of the statute and the case law strongly suggest that a summons for the right to access a website will be upheld as a summons for records or other data within the meaning of sec_7602 we believe that for legal and policy reasons a summons offers the best route to secure the right of access to the taxpayer’s website a summons offers the service the flexibility it needs to secure the required documents the contract-waiver route involves potentially protracted negotiation over what data may be accessed and the mechanisms for access counsel is institutionally reluctant to enter into negotiations for materials that the code clearly permits it to have the summons offers the service the right to see information as it is presented to third party creditors-on the taxpayer’s website a contract waiver effectively allows the taxpayer greater control_over the service’s right of access if necessary judicial enforcement of a summons is relatively quick and easy a typical breach of contract could significantly slow the subject examination the national_office will work together with field counsel and the examination team to draft a summons that will provide all necessary access to relevant information but is narrowly tailored to ensure that it meets the requirements for enforceability under powell please call if you have any questions cc associate area_counsel large and mid-size business_associate chief_counsel procedure and administration assistant chief_counsel collection bankruptcy and summonses
